Citation Nr: 1021154	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae.



ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1993 to September 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2008, a 
statement of the case was issued in January 2009, and a 
substantive appeal was issued in February 2009.  

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

In February 2009, the Veteran had a conference with an RO 
Decision Review Officer.  The report of that conference 
reflects that the Veteran was asked to complete a VA Form 9 
at that time and indicate what type of Board hearing he 
wanted.  Of record is a VA Form 9 of that same date on which 
the Veteran checked the box to request a Board hearing at the 
RO.  He wrote in "in person" to clarify his request.  
Although the Veteran subsequently submitted detailed argument 
in support of his claim, he did not withdraw his Board 
hearing request.  The Board may not properly proceed with 
appellate review until the Veteran's express request for a 
Board hearing is honored.   

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
travel Board hearing at the RO.  After 
the hearing is conducted, or in the 
event the Veteran withdraws his hearing 
request or fails to report for the 
hearing, the case should be returned to 
the Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


